        Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

                                                      *
 KIM WILLIAMS BAYER,                                  *   CASE NO.
                                  Plaintiff,          *
                                                      *   SECTION _______
                 vs.                                  *
                                                      *
                                                      *
 UNUM LIFE INSURANCE COMPANY                          *   JUDGE                      ___
 OF AMERICA; AND SEALY                                *
 OPERATING III, INC.,                                 *   MAGISTRATE ___________
                      Defendants.                     *
                                                      *

                              VERIFIED ERISA COMPLAINT

        Plaintiff KIM WILLIAMS BAYER (“Ms. Bayer” or “Plaintiff”) bring this action against

Defendants UNUM LIFE INSURANCE COMPANY OF AMERICA (“Unum”) and SEALY

OPERATING III, INC. (“Sealy”) (collectively, “Defendants”) seeking redress for Unum’s

unsupportable and bad faith denial of her claims for short-term and long-term disability benefits and

for civil penalties.

                                        NATURE OF ACTION

        1.       Defendant Unum Life Insurance Company of America has a long history of denying

claims through unfair and bad faith practices. Plaintiff Kim Bayer has unfortunately become an

unwitting part of this history.

        2.       Ms. Bayer brings this action against Unum seeking redress for Unum’s arbitrary,

capricious, and wrongful denial of her claims for short and long-term disability benefits.

        3.       Ms. Bayer seeks disability income benefit payments pursuant to a policy of insurance

underwritten by Unum to provide short-term and long-term disability insurance benefits, policy


 1                                                                         Verified ERISA Complaint
          Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 2 of 12



number 468999 (the “Unum Plan”). This action, seeking recovery of benefits, is brought pursuant

to the Employee Retirement Income Security Act of 1974 (ERISA), § 502(a)(1)(B) (29 U.S.C. §

1132(a)(1)(B)).

          4.      Ms. Bayer also brings this action against Unum and Sealy for their failure to provide

her with the documents and information she requested and to which she is and was entitled by law.

                                   JURISDICTION AND VENUE

          5.      This Court has jurisdiction based upon the Employee Retirement Income Security

Act of 1974 (ERISA), and in particular, 29 U.S.C. §§ 1132(e)(1) and 1132(f). Those provisions give

United States district courts the jurisdiction to hear civil actions brought to recover benefits due under

the terms of an employee welfare benefit plan which, in this case, consists of group long-term and

short-term disability insurance plans most recently underwritten and de facto administered by Unum

for the benefit of employees of Defendant Sealy Operating III, Inc. (“Sealy”).

          6.      In addition, this action may be brought before this Court pursuant to 28 U.S.C. §

1331, which gives district courts the jurisdiction over actions that arise under the laws of the United

States.

          7.      The ERISA statute, at 29 U.S.C. § 1133, provides a mechanism of administrative or

internal appeal of benefit denials. Ms. Bayer exhausted those avenues of appeal prior to the filing of

this Complaint.

          8.      Venue is proper in the Eastern District of Louisiana because Ms. Bayer resides in

this District and resided in this District when Unum wrongfully denied her claim for long-term and

short-term physical disability benefits, and Unum and Sealy failed to provide her with the documents

she requested. 29 U.S.C. § 1132(e)(2); 28 U.S.C. § 1391.



 2                                                                            Verified ERISA Complaint
       Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 3 of 12



                                          THE PARTIES

       9.       Ms. Bayer is and was at all times relevant a resident of Metairie, Louisiana.

       10.      At all times relevant, Sealy was a Louisiana domestic corporation with its principal

place of business in Shreveport, Louisiana who did business throughout the United States and within

the Eastern District of Louisiana. Sealy was technically the benefits administrator for the Unum Plan

and Prudential Plan.

       11.      At all times relevant, Unum was a foreign insurance company with its principal place

of business in Chattanooga, Tennessee who did business throughout the United States and within the

Eastern District of Louisiana. Unum was both the underwriter and the de facto benefits administrator

for the Unum Plan.

       12.      At all times relevant hereto, the Unum Plan constituted an “employee welfare benefit

plan” as defined by 29 U.S.C. § 1002(1). Incident to her employment, Ms. Bayer received coverage

under the Unum Plan as a “participant” as defined by 29 U.S.C. § 1002(7). This claim relates to

benefits under the foregoing Unum Plan.

                                    STATEMENT OF FACTS

       13.      Ms. Bayer was employed full-time by Sealy as a senior property manager from

September 15, 2014 until September 21, 2015, when she ceased to work as the result of severe pain

and chronic fatigue caused by multiple sclerosis (“MS”). Since then and due to her physical

impairments, Ms. Bayer has been unable to work on a regular basis.

       14.      Ms. Bayer participated in Sealy’s short-term and long-term disability insurance

coverage plan through Prudential Insurance Company of America (“Prudential”), which became

active as of December 1, 2014 (the “Prudential Plan”).

 3                                                                         Verified ERISA Complaint
        Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 4 of 12



        15.        On or about April 1, 2015, Sealy changed its short-term and long-term disability

insurance provider to Unum.

        16.        Once Ms. Bayer ceased working due to her physical disability, she made a claim to

Unum for short-term disability insurance coverage.

        17.        Unum denied that claim on or about October 21, 2015. 1

        18.        Ms. Bayer twice submitted appeals citing evidence of physical disability that plainly

demonstrated she was physically disabled under the terms of the Unum Plan. Unum denied those

appeals on November 13, 2015 and November 20, 2015 with a determination that Ms. Bayer did not

meet the definition of “disabled” under the Unum Plan. 2

        19.        Once eligible, Ms. Bayer filed for long-term disability insurance coverage through

Unum. On or about June 9, 2016, Unum again denied Ms. Bayer’s claim. Unum made the

determination that Ms. Bayer’s MS was a “pre-existing condition” under the terms of both the Unum

Plan and Prudential Plan. 3

        20.        On or about November 17, 2016, Ms. Bayer appealed this denial citing evidence

from her treating physicians that plainly demonstrated that the treatment events cited as support for

Unum’s denial were unrelated to MS. 4 However, despite the overwhelming and convincing evidence

supporting Ms. Bayer’s appeal, Unum maintained its refusal to pay out benefits for Ms. Bayer’s

physical disability in a denial letter dated January 6, 2017. 5 Ms. Bayer has now exhausted all avenues

of administrative appeal.



1
  Attached hereto as Exhibit A.
2
  Attached hereto as Exhibits B and C.
3
  Attached hereto as Exhibit D.
4
  Attached hereto as Exhibit E.
5
  Attached hereto as Exhibit F.

    4                                                                         Verified ERISA Complaint
           Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 5 of 12



           21.        Since the onset of her disability, Ms. Bayer has continuously met the definition of

“disabled” as defined in the Unum Plan:

                     1. You are unable to perform the material and substantial duties of your
                     regular occupation and are not working in your regular occupation or any
                     other occupation,

                     or,

                     2. You are unable to perform one or more of the material and substantial
                     duties of your regular occupation and you have a 20% or more loss in your
                     indexed monthly earnings while working in your regular occupation or in
                     any occupation.

           22.        Additionally, Ms. Bayer has continuously met the definition of “disabled” as defined

in the Prudential Plan:

                 •    You are unable to perform the Material and substantial duties of your
                      regular occupation due to your sickness or injury,

                 •    You are under the regular care of a doctor, and

                 •    You have a 20% or more loss in weekly earnings due to the same sickness
                      or injury.

           23.        On October 27, 2015 Ms. Bayer’s treating physician, Dr. Bridget Bagert, wrote a

letter to Unum to support Ms. Bayer’s appeal of Unum’s short-term disability benefit denial. 6 Dr.

Bagert’s letter stated that Ms. Bayer experienced right-sided weakness with gait disturbance and

corrected Unum’s misstatement that 6 seconds is an average timed walk when in reality under 4

seconds is average – and Ms. Bayer demonstrated a 4.8 second timed walk. Dr. Bagert further stated

that Ms. Bayer was taken off of work because the symptoms of MS were affecting Ms. Bayer’s

ability to work, and that the work was affecting Ms. Bayer’s symptoms of MS.




6
    Attached hereto as Exhibit G.

    5                                                                           Verified ERISA Complaint
           Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 6 of 12



           24.       Unum’s Plan contains a “continuing coverage” clause which states that Unum will

pay long-term disability benefits for what would be considered a pre-existing condition under the

Unum policy so long as the employee does not have a pre-existing condition utilizing the definition

provided by the employer’s prior insurance carrier – in this case, Prudential.

           25.       Under the Prudential Plan, a “pre-existing condition” is defined as follows:

                 •   You received medical treatment, consultation, care or services including
                     diagnostic measures, or took prescribed drugs or medicines in the 3
                     months just prior to your effective date of coverage; and

                 •   The disability begins in the first 12 months after your effective date of
                     coverage.

           26.       The effective date of the Prudential Plan was December 1, 2015.

           27.       Unum based its denial of Ms. Bayer’s benefits on its contention that Ms. Bayer had

a pre-existing condition under both the Unum Plan and the Prudential Plan.

           28.       The only ‘evidence’ used to support Unum’s initial denial of long-term disability

payments on June 9, 2016 was a conclusory statement that Ms. Bayer’s treatment for pars planitis on

November 20, 2014 was “directly related” to her diagnosis of MS, which would make her MS an

excluded pre-existing condition.

           29.       On November 17, 2016, Ms. Bayer appealed this decision submitting an affidavit

from Dr. Bagert and medical records showing that Ms. Bayer had no signs of multiple sclerosis in

2012, when she was diagnosed with pars planitis. 7

           30.       Dr. Bagert’s affidavit swore to her medical opinion which was that while pars

planitis may be a symptom of MS, not all patients with MS have pars planitis and not all patients

with pars planitis have MS. Dr. Bagert further affirmed that the MRI taken after Ms. Bayer was


7
    See Exhibit E.

    6                                                                          Verified ERISA Complaint
           Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 7 of 12



diagnosed with pars planitis showed no evidence of MS, and that it was her opinion that Ms. Bayer

did not have MS at the time she was diagnosed with pars planitis.

           31.       Despite this evidence, on January 6, 2017, Unum again denied Ms. Bayer’s claim

for long-term disability benefits. 8 In support of their determination that Ms. Bayer’s MS was an

excluded pre-existing condition, Unum once again relied on treatment for pars planitis to support

their denial, but this time – for the first time – Unum also cited a visit with a Dr. Le on October 14,

2014 and the filling of two prescriptions for Neurontin (gabapentin) to support their denial. Unum

alleges that the visit with Dr. Le on October 14, 2015 concerned Ms. Bayer’s complaints of peripheral

neuropathy and for which Unum alleges he prescribed the Neurontin. Unum claimed this visit and

these prescriptions constituted “treatment” for MS.

           32.       Ms. Bayer's treating physician, Dr. Bagert, refers to pars planitis in her notes of April

15, 2015 as “treated successfully” with steroids injections and eye drops.

           33.       Moreover, while Unum alleges Ms. Bayer was treated for neuropathy by Dr. Le, the

visit in October 2014 was instead related to tingling and numbness associated with a rash on her feet

occasionally referred to in her medical records as “vesicular eczema,” “chronic eczematous

dermatitis,” “rash ….of undetermined significance”, and/or “crow foot”, but never MS. The multiple

doctors which have treated Ms. Bayer for this rash since at least 2005 have never agreed on a

diagnosis for it and never has any doctor related the rash to MS – only Unum (apparently) has.

           34.       Ms. Bayer has never had the opportunity to respond to these claims by Unum because

they were raised for the first time in response to her final appeal in January 2017.




8
    See Exhibit F.

    7                                                                             Verified ERISA Complaint
       Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 8 of 12



       35.      The records in Unum’s possession at the time of their decision in January 2017

clearly show use of Neurontin (gabapentin) going back to at least 2012. The records from Dr. Le

show that Neurontin (gabapentin) was listed as a “current medication” and the only change on that

date was the removal of Trental, an anti-inflammatory drug, from Ms. Bayer’s regimen.

       36.      In sum, despite clear evidence to the contrary, Unum refused to accept Ms. Bayer’s

short-term disability benefit claim, instead alleging that she is not actually “disabled”. Similarly,

Unum denied Ms. Bayer’s claims for long-term disability benefits because, they claim, her MS is an

excluded pre-existing condition.

               CAUSE OF ACTION FOR DENIED BENEFITS UNDER ERISA
                                 (Against Unum)

       37.      The determination by Unum that Ms. Bayer suffers from a pre-existing condition is

contrary to the Unum Plan and Prudential Plan, contrary to the evidence, and has no rational support

in the law or facts. Unum’s determination is contrary to the reports of the treating and examining

physicians and other medical service providers. Unum’s actions were arbitrary and capricious, made

in bad faith, fraudulent, and legally and factually unjustifiable.

       38.      Unum has and had an inherent and irreconcilable structural conflict because, as de

facto claims administrator, Unum has a fiduciary obligation to plan participants like Ms. Bayer, but

also Unum suffers a direct financial loss whenever it pays claims.

       39.      Upon information and belief, Ms. Bayer is entitled to a de novo review of the denial

of her short-term and long-term disability claims.

       40.      As a result of Unum’s actions, and because the medical evidence shows Ms. Bayer

does not fall within the coverage exclusion for a “pre-existing condition” under the Unum Plan or

Prudential Plan, under ERISA § 502(a) (29 U.S.C. § 1132(a)), she is entitled to an award of monthly


 8                                                                         Verified ERISA Complaint
       Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 9 of 12



short-term disability insurance payments from October 2015 and long-term disability insurance

payments from June 2016, the dates she first claimed them, and these benefits must be continued

until Ms. Bayer recovers from her disability, her death, or until she reaches the age of 66 years and

10 months, whichever comes first.

               CAUSE OF ACTION FOR CIVIL PENALTIES UNDER ERISA
                             (Against Unum and Sealy)

       41.      Sealy established an employee welfare benefit plan for its employees, including Ms.

Bayer. At all times relevant, Sealy served technically as benefits administrator for that plan, including

while it was both the Prudential Plan and the Unum Plan.

       42.      During its incarnation as the Unum Plan, Unum served as the underwriter and de

facto administrator of the Unum Plan at the behest of Sealy.

       43.      On two occasions, November 30, 2015 and June 27, 2016, Ms. Bayer requested, in

writing, a complete copy of all plan documents relevant to her claims for short-term and long-term

disability respectively, which included those identified in ERISA § 104(b)(4) (the “instruments under

which the plan is established or operated.”)

       44.      Ms. Bayer never received a complete copy of these documents as is required by law.

       45.      As a result, Ms. Bayer is entitled to and demands statutory civil penalties under

ERISA § 502(c) (29 U.S.C. § 1132(c)(1)).

                                             DAMAGES

       46.      Ms. Bayer has suffered damages as a result of Unum’s unsupported, bad faith,

arbitrary, and capricious denial of her claims for short-term and long-term disability benefits. Under

ERISA § 502(a)., Ms. Bayer is entitled to and makes demand for an award of monthly disability

insurance payments, and such benefits must be continued until she recovers from her disability, she


 9                                                                            Verified ERISA Complaint
       Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 10 of 12



dies, or she reaches age 66 and 10 months, whichever comes first.

        47.      Ms. Bayer has also suffered damages as a result of Unum and Sealy’s refusal to

provide her a complete copy of the plan and related documents upon her request.

        48.      Ms. Bayer also makes demand for an award for prejudgment interest on all benefits,

her attorney’s fees, costs, and all other relief to which she may be entitled under the law or in equity.

        49.      Ms. Bayer also makes demand for statutory civil penalties under ERISA § 502(c).

                                              PRAYER

         WHEREFORE, Plaintiff Kim Williams Bayer prays for the following relief:

         A.      That the Court enter judgment in her favor and against the Defendants, and order

 the Defendant(s) to pay disability income benefits to Plaintiff in an amount equal to the contractual

 amount of benefits to which she has been and remains entitled under 29 U.S.C. § 1132(a);

         B.      That the Court order the Defendant(s) to pay Plaintiff prejudgment interest on all

 benefits that have accrued prior to the date of judgment;

         C.      That the Court order Defendant(s) to continue paying Plaintiff benefits until such

 time as she meets the policy conditions for discontinuance of benefits;

         D.      That the Court award Plaintiff the statutory civil penalties to which she may be

 entitled under 29 U.S.C. § 1132(c);

         E.      That the Court award Plaintiff her attorney’s fees pursuant to 29 U.S.C. § 1132(g);

 and

         F.      That Plaintiff recover any and all other relief to which she may be entitled, as well

 as the costs of suit.


                         [Signature and Certificate of Service to Follow]


 10                                                                           Verified ERISA Complaint
     Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 11 of 12




                                                       Respectfully submitted,

                                                       AARON & GIANNA, PLC

                                                        /s/ Dominic Gianna
                                                       Dominic J. Gianna, La. Bar No. 6063
                                                       Lee M. Rudin, La. Bar No. 34746
                                                       Courtney H. Payton, La. Bar No. 30663
                                                       201 St. Charles Avenue, Suite 3800
                                                       New Orleans, Louisiana 70170
                                                       Tel: (504) 569-1800; Fax: (504) 569-1801
                                                       Email: dgianna@aarongianna.com
                                                               cpayton@aarongianna.com
                                                               lrudin@aarongianna.com

                                                       Attorneys for Plaintiff, Kim Williams Bayer




                                   CERTIFICATE OF SERVICE

 I hereby certify that I served the above and foregoing complaint on the Defendants via private process
    server through their registered agents for service of process with the Louisiana Secretary of State:

       Unum Life Insurance Company of America                  Sealy Operating III, Inc.
          via Corporation Service Company                 via Scott P. Sealy or Mark P. Sealy
                501 Louisiana Avenue                         333 Texas Street, Suite 1050
               Baton Rouge, LA 70802                            Shreveport, LA 71101

                                      __/s/ Dominic Gianna___
                                         DOMINIC J. GIANNA




11                                                                             Verified ERISA Complaint
Case 2:18-cv-09702-EEF-KWR Document 1 Filed 10/18/18 Page 12 of 12
